DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a method of forming a structure, said method comprising providing a substrate, said substrate optionally including one or more intermediate layers thereon; applying a composition to said substrate, or on said one or more intermediate layers, if present, so as to form a silicon hardmask layer, said composition comprising a polysiloxane comprising an adhesion promoting monomer having a structure chosen from one or both of the structures as illustrated in claim 1; and one or both of a surface modification monomer chosen from one or both of the structures as illustrated in claim 1 and a densification monomer having a structure choses from one of three structures illustrated in claim 1; optionally forming a hexamethyldisilizane priming layer on said silicon hardmask layer; forming a photoresist layer on said hexamethyldisilizane priming layer, if present, or on said silicon hardmask layer if no hexamethyldisilizane priming layer is present; and subjecting at least a portion of said photoresist layer to EUV radiation. Independent claim 10 recites limitations similar in scope to the limitations of independent claim 1, minus the illustrations of specific monomers which may comprise the polysiloxane. 
Shigaki (US 2014/0232018; IDS 02/26/2022), Takeda (US 2014/0377957) and Takeda (US 2015/0079792) are directed to resist underlayer films comprising polysiloxane, which may be used as hard masks and/or as resist under layers in processes where an overlying resist layer is exposed to EUV radiation and the pattern formed in the EUV resist layer is used to pattern underlying layers and to process the underlying semiconductor substrate. (Abstract). Shigaki (018) and Takeda (957) also disclose and illustrate monomers which may comprise the polysiloxane and give examples of each . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899